DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 5, with respect to the interpretation of claims 10, 12, and 16-17 under 35 U.S.C. § 112(f) and associated rejections under 35 U.S.C. §§ 112(a) and 112(b) are considered moot in view of the cancellation of the claims.
Applicant’s arguments and amendments, see pg. 5, with respect to the rejections under 35 U.S.C. § 112(b) of claim 1 are considered moot in view of the cancellation of the claims. Examiner acknowledges cancellation of claim 1 and its incorporation into claim 2. As such, the amendment concerning “a method for localizing a region of interest in a medium in which cavitation occurs” and the change of a “time pitch” to a “time lapse” is considered persuasive. The rejection of claim 1 and its dependents is withdrawn in view of the amendments.
Applicant’s arguments and amendments, see pgs. 5-6, with respect to the rejections under 35 U.S.C. § 103 of claims 1-2 and 10 by Coussios et al. (US 9238152) in view of Multilateration, claim 3 by Coussios and Multilateration in view of Chan et al. (A Simple and Efficient Estimator for Hyperbolic Location), claims 4 and 11 by Coussios and Multilateration in view of Sim et al. (Underwater acoustic source localization using closely spaced hydrophone pairs), claims 5, 12, and 18-19 by Coussios and Multilateration in view of Li et al. (Passive Cavitation Detection During Pulsed HIFU Exposures of ex Vivo tissues and in Vivo Mouse Pancreatic Tumors), claims 6 and 13 by Coussios and Multilateration in view of Chapelon et al. (US 2015/0141734), claims 7 and 14-15 by Coussios, Multilateration, and Chapelon in view of Multilateration, and Chapelon in view of Li have been fully considered but they are not persuasive.
Applicant argues that the rejection improperly relies on the teaching of Lanford et al. (Evaluation of a Three-Hydrophone Method for 2-D Cavitation Localization) to reject “the step of calculating a localization of the region of interest” in claim 2. Examiner acknowledges that the Lanford reference is by the same inventors and published at a later date than the priority date of the instant application (as pointed out on pg. 12 of the Non-Final office action). However, Lanford is not used to teach the element as claimed, but instead to highlight that the “method uses a classic triangulation algorithm and consists of the conversion of the measured delays into distance and the minimization of the following cost function (CF):
                                                       
                C
                (
                x
                ,
                y
                )
                =
                
                    
                        ∑
                        
                            i
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                (
                                                r
                                            
                                            
                                                1
                                            
                                        
                                        
                                            
                                                x
                                                ,
                                                y
                                            
                                        
                                        -
                                        
                                            
                                                r
                                            
                                            
                                                i
                                            
                                        
                                        
                                            
                                                x
                                                ,
                                                y
                                            
                                        
                                    
                                
                                -
                                
                                    
                                        ε
                                    
                                    
                                        i
                                    
                                
                                ]
                            
                            
                                2
                            
                        
                    
                
            
         	   (1)” (pg. 1094).
This language and CF corresponds to the language and CF of claim 2. The use of the term ‘classic’ is interpreted as well-known in the field of localization techniques by the time of the generation of the invention. It is also noted that this wording of Lanford, as well as the description that “triangulation of the location of the cavitation cloud R based on the delays obtained on three hydrophones 11 with known positions” ([0111]) in Applicant’s specification, is actually directed to the principle of multilateration, since ‘delay’ suggests a time component. As conveyed in the previous office action, “[m]ultilateration (MLAT) is a navigation technique based on the measurement of the difference in distance to two stations at known locations that broadcast signals at known times”, which when implemented as a “TDOA multilateration system measures the time difference (τm) of a wavefront touching each receiver” (Multilateration). Further, while Applicant contends that the use of the term ‘classic’ “provides no indication as when the method had become classic” (see Remarks, pg. 5), the existence of triangulation and Multilateration, relied on in the previous office action. 
To reiterate, Lanford is not being relied on as prior art to teach the claimed element, but rather to provide a well-known principle of signal transmission/detection in a method for object localization such as a triangulation (and multilateration) algorithm – which “consists of the conversion of the measured delays into distance and the minimization of” the above cost function – that a person of ordinary skill in the art would have known before the effective filing date of the instant application. Additionally, “[i]n certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism” (MPEP 2124).
Further, the minimization of a cost function is a widely used optimization technique that is well-known to one ordinarily skilled in the art, and the expression itself is based on the Euclidian distances of points of interest in a cartesian coordinate system (Euclidian distance).
Thus, the rejection as conveyed in the previous office action is maintained through the incorporation of claim 1 into claim 2 and the cancellation of claims 3, 10-17, and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Coussios (US 9,238,152) as cited by applicant, as evidenced by Multilateration (Wikipedia). 
Regarding claim 2, Coussios teaches a method and system for localizing a region of interest in a medium in which cavitation occurs (“The present invention relates to the localization, mapping and characterization of bubbles which act as acoustic sources radiating pressure/density perturbations at any frequency or set of frequencies.” Col. 1, lines 16-19), comprising producing cavitation in the region of interest, the cavitation generating an acoustic signal, at each of at least three separate positions, detecting a cavitation signal representative of the acoustic signal of the cavitation in Fig. 1 and Col. 2, lines 22-33 : “The invention can be used across a broad range of therapeutic, diagnostic and other ultrasound applications, including drug delivery systems” such as “High Intensity Focused Ultrasound (HIFU)…For example boiling bubbles generated during therapeutic ultrasound treatment can generate audible sound, which can be detected and used to locate and map the cavitation.” Fig. 1 also illustrates “an array of vibration detectors, which in this case are pressure wave detectors arranged to detect sound, specifically ultrasound detectors 102 each of which is arranged to generate an output signal dependent on the amplitude and frequency of pressure waves it detects, in this case within a range of ultrasound frequencies” (Col. 4, lines 53-59), wherein ten ultrasound detectors 102 are positioned at inherently separate positions along the axis of the array.
Coussios further teaches for at least two pairs of cavitation signals, determining a delay between the cavitation signals of each pair of cavitation signals, whereby each ultrasound detector 102 generates a cavitation signal, and therefore providing at least two pairs of cavitation signals based on the number of detectors in Fig. 1. Further, for passive localization, “cross-correlation of signals from a pair of receivers can provide an estimate of the differential time of arrival (DTOA), i.e. the difference in arrival time at the receivers of a signal from a source. This enables the difference in distance between the receivers and the source to be estimated” (Col. 6, lines 30-36). 
Additionally, Coussios discloses calculating a localization of the region of interest based on the delays and the positions (“By using a set of cross-correlation pairs, single source localization and extended source mapping is possible” Col. 6, lines 36-38). 
However, Coussios does not explicitly teach wherein the step of determining the delay comprises, for each pair of cavitation signals incrementally shifting one of the cavitation signals with respect to the other according to a time lapse, at each time lapse, comparing the cavitation signals, identifying a maximum inter-correlation time lapse as the time lapse at which the cavitation signals overlap at a maximum, calculating the delay as a sum of the time lapses up to the maximum inter-correlation time lapse. However, it would be obvious for the method of the DTOA method taught by Coussios to perform the claimed steps as per the description and Figs. 3a-c of Multilateration. This reference specifically discloses the navigation technique “based on the measurement of the difference in distance of two station [sic] at known locations that broadcast signals at known times” which shares a technical field with the claimed invention. Figs. 3a-c illustrate three different wave-type scenarios of incrementally shifting the signal received by receiver P0 relative to the signal received by receiver P1. Fig. 3a is reproduced below. The resulting graph (third graph in each series) represents a comparison of the cavitation signals at multiple time lapses. The peak at 5 along the horizontal axis signifies the peak (i.e., highest cross-correlation between signals P0 and P1), or the “measure of the time shift between the recorded waveforms.” Further, this graph of the cross-correlation function inherently sums the time lapses up to the maximum to calculate the array. In other words, from time shift 0 (not 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Coussios with the method of Multilateration to determine the delay in the positions of the ultrasound detectors as a well-known technique in the field of locating a signal-producing object.

    PNG
    media_image1.png
    351
    351
    media_image1.png
    Greyscale

Fig. 3a of Multilateration (Wikipedia).

This modification of Coussios further teaches wherein the step of calculating a localization of the region of interest comprises: converting the delays to distances, for a number of points of a space including the region of interest, each point having determined coordinates (x, y), minimizing the cost-function 
                        
                            C
                            (
                            x
                            ,
                            y
                            )
                            =
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        2
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            (
                                                            r
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                            ,
                                                            y
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                            ,
                                                            y
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    ε
                                                
                                                
                                                    i
                                                
                                            
                                            ]
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                           (1)
with n integer greater than or equal to 3 is the number of positions,

                        
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            x
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            y
                                        
                                    
                                
                            
                        
                    , the distance between the position i and the acoustic source (the cavitation cloud),
εi the distance between the positions i and 1 determined from the conversion of the delays to distances. This method defines “a classic triangulation algorithm and consists of the conversion of the measured delays into distance and the minimization of the” above cost function (pg. 1094) as per NPL published by the inventors Lanford et al. (Evaluation of a Three-Hydrophone Method for 2-D Cavitation Localization, 2018) encompassing the same method and cost-function minimization function. Since triangulation and multilateration are a well-known technique in the field of navigation and localization, and further evidenced by the term ‘classic’, it would have been obvious to localize the region of interest with such a widely used method for the DTOA method of Coussios and Multilateration. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Coussios and Multilateration as applied to parent claims 1, and further in view of Sim et al. (Underwater acoustic source localization using closely spaced hydrophone pairs).
Regarding claim 4, Coussios teaches the method according to claim 2, but does not disclose wherein the step of detecting the cavitation signal comprises providing at least three hydrophones at respective separate positions and directing the hydrophones towards an area including the region of interest. 
Sim which teaches an analogous sound source position determination system to the instant application, is relied upon instead. Specifically, Sim teaches a line array having “three pairs of sensors, which are composed of closely space and widely spaced hydrophones” (1st 

    PNG
    media_image2.png
    224
    235
    media_image2.png
    Greyscale

Fig. 1 of Sim. 
It would have been obvious to one of ordinary skill in the art to have modified the ultrasound detectors 102 of Coussios with the hydrophones of Sim, since hydrophones are widely used in the field to detect acoustic signal within fluid environments due to their specialization in matching the acoustic impedance in water.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Coussios and Multilateration as applied to parent claim 1, and further in view of Li et al. (Passive Cavitation Detection During Pulsed HIFU Exposures of ex Vivo tissues and in Vivo Mouse Pancreatic Tumors).
Regarding claim 5, Coussios teaches the method according to claim 2, as well as wherein the acoustic signal of the cavitation has at least one specific frequency (“the detectors may be wherein said method comprises, before the step of determining the delay, a step consisting in filtering each cavitation signal with a bandwidth around the at least one specific frequency, the bandwidth being preferably between 25% and 75% of the at least one specific frequency.
Li, which teaches cavitation monitoring during HIFU treatments in the same technical field of the instant application, is relied on instead. Specifically, Li teaches that “during the HIFU exposures, a series of 1 ms duration broadband signals were acquired by the PCD [passive cavitation detection] transducer and processed” such that “first, each signal was band- pass filtered in the frequency domain (MATLAB function fir1), with the filter band of 2.3–8.8 MHz, which corresponds to the sensitive band of the PCD” (Col. 1, 2nd paragraph, pg. 1526) . The central frequency of this range is 5.5 MHz (8.8 MHz – 2.3 MHz = 6.5 MHz; 6.5 MHz/2 = 3.25 MHz; 2.3 MHz + 3.25 MHz = 5.55 MHz), the range of frequencies containing at least on specific frequency, whereby 2.3 MHz falls within 25% and 75% of the specific frequency of 5.5 MHz ((3.25 MHz/5.5 MHz)*100 = 59.1%). 
It would have been obvious to one of ordinary skill in the art to have modified Coussios with the specific bandpass filter of Li “in order to eliminate the main HIFU harmonic backscattered from the sample as well as high-frequency noise” (Col. 1, 2nd paragraph, pg. 1526).
With regard to claim 18, the modification of Coussios teaches the method according to claims 5, wherein the bandwidth is between 30% and 60% of the at least one specific frequency .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Coussios and Multilateration as applied to parent claims 2, and further in view of Chapelon et al. (US 2015/0141734).
Regarding claim 6, Coussios teaches the method and system according to claim 2, but does not disclose wherein the step of producing cavitation comprises emitting at least first and second ultrasound beams along first and second directions intersecting at a focal point, the first and second ultrasound beams being adapted to generate cavitation in a focal area around the focal point in [0157]: “Around the intersection point I, a region of interest is virtually delimited on the FIG. 2. Inside the region of interest V, the first and second beams B1, B2 generate an acoustic effect inside said region of interest V; said acoustic effect is a cavitation effect.” The beams B1 and B2 are generated by first and second transducers 11 and 12 as illustrated by Figs. 1 and 2. 
 It would have been obvious to one of ordinary skill in the art to have modified the HIFU-induced cavitation “by a separate therapeutic transducer” (Col. 8, lines 66-67) of Coussios via the first and second transducers 11 and 12 of Chapelon “to generate a plurality of beams intersecting whose acoustic focal points intersect on a focal point P localized inside the region of interest. The region has therefore a more reduced size and the cavitation inside this region is increased and more stable” ([0083]). 

7 is rejected under 35 U.S.C. 103 as being unpatentable over Coussios, Multilateration, and Chapelon as applied to parent claim 6, and further in view of Sim and Li.
The modification of Coussios teaches the method according to claim 6, but does not teach wherein the step of detecting the cavitation signal comprises providing at least three hydrophones at respective separate positions and directing the hydrophones towards an area including the region of interest, and the step of detecting the cavitation signal comprises directing the hydrophones towards the focal area.
Instead, Sim teaches detecting the cavitation signal by providing at least three hydrophones directed towards an area including the region of interest, as previously conveyed for claim 4. Thus the same motivation to modify Coussios with Sim applies. 
	However, Sim does not provide the teaching for directing the hydrophones towards the focal area. Instead, Li teaches in Fig. 1 that “the geometric foci of the PCD and the HIFU transducers were aligned in the axial direction, so that the overlap of the focal areas was maximized” (1st paragraph of Methods, pg. 1524). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Coussios with the positioning of the hydrophones towards the focal area in order to maximize the focal area with that of the treatment transducers to maximize detection. 
	
	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Coussios, Multilateration, and Chapelon as applied to parent claim 6, and further in view of Li.
Regarding method claim 8, Coussios teaches the method according to claims 6, but does not teach wherein the acoustic signal of the cavitation has at least one specific frequency, and wherein said method comprises, before the step of determining the delay, a step consisting in filtering each cavitation signal with a bandwidth around the specific frequency, the bandwidth being between 25% and 75% of the specific frequency, and wherein the first and second ultrasound beams have an emission frequency fe, and wherein the at least one specific frequency of the acoustic signal of the cavitation is between 0.4×fe and 0.6×fe. 
However, Li teaches the step consisting in filtering each cavitation signal with a bandwidth around the specific frequency, the bandwidth being between 25% and 75% of the specific frequency as previously conveyed for claim 5. The same evidence and logic pattern applied to claim 5 applies.
However, Li does not teach wherein the first and second ultrasound beams have an emission frequency fe, and wherein the at least one specific frequency of the acoustic signal of the cavitation is between 0.4×fe and 0.6×fe. Instead, Chapelon is relied on to teach in claim 9 “wherein the signals and waves” produced by at least two signal generators “have main frequencies comprised between 100kHZ and 10 MHz.” The upper limits of the frequencies are within the bandwidth of at least one specific frequency of Li as conveyed in claim 5, such that 10 MHz x 0.4 = 4 MHz and 10 MHz x 0.6 = 6 MHz.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Coussios with ultrasound generators of Chapelon to produce an emission within 0.4 x fe and 0.6 x fe of the specific frequencies of Li “in order to eliminate the main HIFU harmonic backscattered from the sample as well as high-frequency noise” (Li, Col. 1, 2nd paragraph, pg. 1526), by minimizing the overlap in ranges of the HIFU transducer frequency and the PCD detection frequency.
the method according to claims 6, but does not teach wherein the acoustic signal of the cavitation has at least one specific frequency, and wherein said method comprises, before the step of determining the delay, a step consisting in filtering each cavitation signal with a bandwidth around the specific frequency, the bandwidth being between 25% and 75% of the specific frequency, and wherein the first and second ultrasound beams have an emission frequency fe, and wherein the at least one specific frequency of the acoustic signal of the cavitation is between 1.2×fe and 2.2×fe. 
However, Li teaches the step consisting in filtering each cavitation signal with a bandwidth around the specific frequency, the bandwidth being between 25% and 75% of the specific frequency as previously conveyed for claim 5. The same evidence and logic pattern applied to claim 5 applies.
Li further teaches wherein the first and second ultrasound beams have an emission frequency fe, and wherein the at least one specific frequency of the acoustic signal of the cavitation is between 1.2×fe and 2.2×fe: “The system included a 1.1-MHz HIFU transducer” (pg. 4), where 1.1 MHz x 2.2 = 2.42 MHz, which lies within the bandwidth of the at least one specific frequency as conveyed in claim 5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coussios with the HIFU transducer emission frequency of Li “in order to eliminate the main HIFU harmonic backscattered from the sample as well as high-frequency noise” (Col. 1, 2nd paragraph, pg. 1526), by minimizing the overlap in ranges of the HIFU transducer frequency and the PCD detection frequency.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/REMY C COOPER/Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793